        Case 3:19-cr-00491-H Document 92 Filed 04/27/21 PageID.204 Page 1 of 2




 1 RANDY S. GROSSMAN
   Acting United States Attorney
 2 CARLOS ARGUELLO
   Assistant U.S. Attorney
 3
   CA Bar No.: 157162
 4 Office of the U.S. Attorney
 5 880 Front Street, Room 6293
   San Diego, CA 92101
 6 Tel: (619) 546-6684
 7
     Attorneys for the United States
 8
 9                          UNITED STATES DISTRICT COURT

10                        SOUTHERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                    Case No.: 19-CR-0491-H
12
13                      Plaintiff,                Date: May 3, 2021
                                                  Time: 10:00 a.m.
14          v.
                                                  UNITED STATES’ SENTENCING
15                                                SUMMARY CHART
     ROBERT JESUS GALLON (1),
16
                        Defendant.
17
18
           The United States of America, by and through its counsel, RANDY S. GROSSMAN,
19
     Acting United States Attorney, and Carlos Arguello, Assistant U.S. Attorney, hereby files
20
     its Sentencing Summary Chart.
21
22         DATED: April 27, 2021                       Respectfully submitted,
23                                                     RANDY S. GROSSMAN
24                                                     Acting United States Attorney
25                                                       /s/ Carlos Arguello
26                                                     Carlos Arguello
                                                       Assistant U.S. Attorney
27
28
              Case 3:19-cr-00491-H Document 92 Filed 04/27/21 PageID.205 Page 2 of 2



                 SENTENCING SUMMARY CHART                                           USPO [☐]
       [☒] AND GOVERNMENT MOTION UNDER USSG § 3E1.1(b)]                            AUSA [☒]
                                                                                     DEF [☐]

Defendant:             ROBERT JESUS GALLON (1)                     Docket No.: 19-CR-0491-H
Attorney’s Name:          AUSA Carlos Arguello                     Phone No.:     (619) 546-6684
Guideline Manual Used:      November 1, 2018                Agree with USPO Calc.: Yes ☐ No☐
Base Offense Level(s):    USSG § 2D1.1(a)(2) – Death or Serious Bodily Injury                38


Specific Offense Characteristics:
Victim Related Adjustment:
Adjustment for Role in the Offense:
Adjustment for Obstruction of Justice:
Adjusted Offense Level:                                                                      38
☐ Combined (Mult. Counts) ☐ Career Off.          ☐Armed Career Crim.
Adjustment for Acceptance of Responsibility ☒ Government Motion – USSG § 3E1.1(b)             -3
Total Offense Level:                                                                         35
Criminal History Score:                                                                       0
Criminal History Category:                                                                    I
            Career Offender        Armed Career Criminal
Guideline Range:                                                                from: 165 mths
(Range limited by:      minimum mand.      statutory maximum)                      to: 210 mths

Departures:
   Expeditious Resolution [Variance under § 3553(a)]                                         -3


Resulting Guideline Range: Adjusted Offense Level      32                       from: 121 mths
                                                                                   to: 151 mths

GOVERNMENT RECOMMENDATION:                       · Participate in R.D.A.P.
                                                 · 5-Years’ Supervised Release.
                                                 · No Fine. $100 S/A.
Rev.
